Citation Nr: 0712602	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-41 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cold injury residuals 
of the feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).   

Procedural History

The veteran served on active duty from December 1954 until 
December 1957.  

In July 2003, the RO received the veteran's claim of 
entitlement to service connection for residuals of cold 
injury to the feet, including plantar fibramatosis.  The 
February 2004 rating decision denied the veteran's claim.  
The veteran disagreed with the February 2004 rating decision, 
and in September 2004 the RO issued a statement of the case 
(SOC) as to that issue.  In December 2004 the veteran's 
accredited representative submitted photographs of the 
veteran in Korea which the RO very liberally interpreted as a 
substantive appeal.  See Verdon v. Brown, 8 Vet. App. 529, 
533 (1996) [VA is required to construe liberally all 
submissions by a claimant]; see also EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  

In April 2007, a Deputy Vice Chairman of the Board granted 
the accredited representative's motion that the veteran's 
claim be advanced on the Board's docket due to his advancing 
age.  See 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

In March 2004, the veteran amended his claim to include cold 
injury residuals to his bilateral knees and elbows.  In a 
December 2004 rating decision the RO denied the veteran's 
claims of entitlement to cold injury residuals to the 
bilateral elbows and knees.  The veteran has not since 
expressed disagreement as to those issues.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  Those issues are 
therefore not in appellate status.
  

REMAND

The veteran is seeking entitlement to service connection of 
cold injury residuals to his bilateral feet.  Essentially, he 
contends that in Korea during the winter of 1955-1956 he 
encountered cold conditions which led to his current 
complaints.  For the reasons set out immediately below, the 
Board has determined that a remand is in order.  

In an April 2004 VA treatment record a cold injury was 
diagnosed.  In that treatment report, the veteran's report of 
cold injuries to his bilateral extremities was noted.   The 
treating health care provider went on to note that "in my 
opinion, patient has symptoms of cold injury to the hands and 
feet with long-term sequelae from this injury."  This 
opinion was not supported by any reasons and bases.  
Therefore it is of limited probative value.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of 
the medical professional to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  
The evidence of record does not contain any other source of 
competent medical evidence concerning the veteran's claimed 
cold injury residuals. 

[The Board additionally observes in passing that the veteran 
has not claimed entitlement to service connection for cold 
injury residuals of the hands.]  
  
In general, the law provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits.   The assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).  Based on unanswered questions pertaining to 
the nature and etiology of the veteran's claimed 
disabilities, the Board believes that additional medical 
examination is necessary in this case. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for a medical 
professional with appropriate expertise 
to examine the veteran and provide a 
diagnosis of any and all current 
disabilities of the veteran's feet.  The 
examiner should then provide an opinion, 
with supporting rationale, as to whether 
it is at least as likely as not that any 
diagnosed disability of the feet is due 
to exposure to cold in Korea during his 
military service.  The veteran's claims 
folder should be provided to the examiner 
for review.  If the reviewing medical 
professional deems it to be necessary, 
the veteran should undergo appropriate 
diagnostic testing.  A report should be 
prepared and associated with the 
veteran's VA claims folder.  

2.  Thereafter, VBA must readjudicate the 
issue on appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC, and an appropriate period of 
time should be allowed for response.
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



